Case: 16-30280          Document: 00513706100              Page: 1      Date Filed: 10/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                      United States Court of Appeals

                                          No. 16-30280
                                                                                               Fifth Circuit

                                                                                             FILED
                                        Summary Calendar                               October 5, 2016
                                                                                        Lyle W. Cayce
WAYNE GORDON,                                                                                Clerk


                 Plaintiff – Appellant
v.

LEON REGAN; CITADEL BUILDERS, L.L.C.; UNIDENTIFIED PARTY;
TRAVELERS CASUALTY & SURETY COMPANY OF AMERICA,
improperly named Travelers Casualty and Surety Company of American,
Incorporated,

                 Defendants - Appellees

------------------------------------------------------------------------------------------------------------

WAYNE GORDON

                Plaintiff – Appellant
v.

LEON REGAN; CITADEL BUILDERS, L.L.C.; UNIDENTIFIED PARTY;
TRAVELERS CASUALTY & SURETY COMPANY OF AMERICAN,
INCORPORATED

                Defendants - Appellees




                      Appeals from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:15-CV-1979
     Case: 16-30280       Document: 00513706100         Page: 2    Date Filed: 10/05/2016



                                      No. 16-30280
Before HIGGINBOTHAM, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Wayne Gordon appeals, pro se, from a magistrate judge’s order deferring
initial disclosures and the district court’s without-prejudice dismissal
conditioned on execution of settlement agreement. The Court’s examination of
the record reveals that there is no such order by a magistrate judge, and even
if there were, it is not a final judgment and was not appealed to the district
court. 1 Moreover, the district court’s dismissal from which Gordon appeals was
a dismissal without prejudice as the district court retained jurisdiction to
enforce the terms of the settlement. 2 Even if we construe Gordon’s appeal to be
from the district court’s final dismissal with prejudice, he consented to that
dismissal as a term of the settlement he agreed to. 3 Thus, this Court lacks
jurisdiction. The appeal is DISMISSED for lack of appellate jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 28 U.S.C. § 1291; Central Progressive Bank v. Fireman’s Fund Ins. Co., 658 F.2d 377,
383 (5th Cir. 1981).
       2 LeCompte v. Mr. Chip, Inc., 528 F.2d 601, 603 (5th Cir. 1976).
       3 Tel-Phonic Services, Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

                                             2